IN THE
                        TENTH COURT OF APPEALS



                               No. 10-09-00070-CV

                           IN RE HUBERT WARREN


                              Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed March 25, 2009
[OT06]